BUSTEED, District Judge.
It appears that the creditor, Daniel Johnson, is a resident of the judicial district in which the proceedings are pending. Proof of his debt must be made before a register in bankruptcy exercising his functions within the district. The affidavit before United States Commissioner Price is not a compliance with the twenty-second section of the law of March 2d, 18CT. This section, in relation to its present matter, is mandatory. I agree with the conclusions arrived at by Register BURKE, and in the reasons he gives for these conclusions.